Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending in this application.

Information Disclosure Statement
	The Information Disclosure Statements dated 09/21/2021 and 03/17/2021 have been considered.

Drawings
	The Drawings dated 11/02/2020 have been approved.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-11, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (2016/0254136).
Sato discloses a method of depositing a silicon-containing film (title) by supplying an aminosilane gas and a boron-containing gas to a deposition apparatus (abstract) to form a silicon film containing boron (0076) on a semiconductor wafer (0134).  In one embodiment, the silane-based gas is composed of silicon and hydrogen (0006) and in another embodiment, a separate hydrogen gas can be utilized (0066), both of which meets the claimed limitation of a hydrogen-containing precursor.  A plasma generator to generate a plasma is utilized (0067-0072).  However, the reference fails to teach the claimed flow rate ratio.
Sato specifically teaches the use of a flow rate ratio with hydrogen (0066).  To utilize the claimed ratio would have been obvious in the absence of a showing of unexpected results.
Regarding claim 2, Sato teaches a surface roughness of less than 1 nm (Figure 14).
Regarding claim 3, the applicant requires a specific plasma density.  It is noted that Sato teaches a plasma power of 700W (0131), which inherently has a plasma density, and that the plasma power can vary (0132).  To vary plasma density would have been obvious in the absence of a showing of criticality.
Regarding claim 4, Sato teaches a temperature of 240 to 450oC (0079).
Regarding claim 5, Sato teaches a pressure of 0.5 to 9.5 Torr (0079).
Regarding claim 6, Sato teaches argon (0066).
Regarding claim 8, Sato teaches silane and diborane (0091).

In independent claim 9, the applicant requires a surface roughness of less than or about 1.5 nm.  Sato teaches a surface roughness of less than 1 nm (Figure 14).

Regarding claim 11, Sato teaches argon (0066).
Regarding claim 15, Sato teaches a power of 1500 to 5000 W (0132).

In independent claim 16, the applicant requires a plasma power greater than or about 1.0 kW.  Sato teaches a power of 1500 to 5000 W (0132).
Regarding claim 17, the applicant requires a specific ratio.  Sato specifically teaches the use of a flow rate ratio with hydrogen (0066).  To utilize the claimed ratio would have been obvious in the absence of a showing of unexpected results.
Regarding claim 18, Sato teaches argon (0066).

Claims 7, 12-14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (2016/0254136) in view of Shimamoto et al. (9,929,005).  The reference fails to teach annealing.
Shimamoto teaches of manufacturing a semiconductor device (title) in which a silicon boron nitride film is annealed to prevent degradation in surface roughness (col.16 line 26 – col.17 line 10).  It would have been obvious to anneal the film in Sato with the expectation of preventing degradation of surface roughness because Shimamoto teaches of annealing to prevent surface roughness degradation.
Regarding claim 12, Shimamoto teaches annealing (col.16 line 26 – col.17 line 10).
Regarding claim 13, Shimamoto teaches different temperatures (col.16 lines 25-35). 

Regarding claim 19, Shimamoto teaches annealing (col.16 line 26 – col.17 line 10).
Regarding claim 20, Shimamoto teaches different temperatures (col.16 lines 25-35). 

Lei et al. (20160293410) teaches a method for depositing boron containing films (title) in which the boron containing film comprises boron and silicon and nitrogen formed by a plasma (0104) and has been provided as relevant art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        03/17/2022